Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered April 10, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court correctly applied the three-step analysis in addressing the prosecutor’s reverse-Batson application following defense counsel’s exercise of peremptory challenges against nine white prospective jurors (see, Batson v Kentucky, 476 US 79; People v Kern, 75 NY2d 638; People v Richie, 217 AD2d 84). Furthermore, the court properly disallowed two of the peremptory strikes after determining that defense counsel’s facially race-neutral reasons for challenging those two prospective jurors constituted merely a pretext offered in an effort to conceal a racially discriminatory intent (see, People v Payne, 88 NY2d 172; People v Hernandez, 75 NY2d 350; People v Waldo, 221 AD2d 390; People v Watson, 216 AD2d 596; People v Stiff, 206 AD2d 235).
The defendant’s remaining contention is without merit. Miller, J. P., Santucci, Joy and Krausman, JJ., concur.